DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 10/13/2021, have been entered and made of record. Claims 1-20 are pending. Claims 2-5 and 12-15 are withdrawn from further consideration.
Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. See the reasons set forth below.
Applicant states, “Vashistha, Kobayashi and Kirby fail to teach or suggest identifying a scene change in the video file when the level of difference between the at least two consecutive frames of the video file breaches a predefined similarity threshold during an identified gap in conversation; and otherwise, refrain from identifying a scene change in the video file when the level of difference between the at least two consecutive frames of the video file breaches the predefined similarity threshold outside of an identified gap in the conversation, as generally recited in claim 1.”
In response, the Examiner respectfully disagrees. First, the independent claims now recites, “refrain from identifying a scene change in the video file when the level difference between the at least two consecutive frames of the video file breaches the predefined similarity threshold outside of an identified gap in the conversation.” However, the present application fails to disclose refraining identifying a scene change when the level of difference between two consecutive 
Paragraph 0070 (PG PUB) of the present apparition discloses:
Returning now to FIG. 4, in many embodiments, method 400 can comprise activity 405 of identifying a scene change in a video file.  In some embodiments, a scene change can be identified when a level of difference between at least two consecutive frames of a video file is above a predefined threshold.  In various embodiments, a level of difference between at least two 
consecutive frames of a video file can be identified using the same techniques as described for activity 402.  In the same or different embodiments, a scene change can be identified when it is determined that there is a gap in conversation.  In many embodiments, a scene change is identified when a level of difference between at least two consecutive frames of a video file is above a predefined threshold during a gap in conversation.  In many embodiments, a predefined threshold can be set by an administrator or can be set to a standard deviation as described in activity 402.  In some embodiments, activity 405 can comprise using a distributed network comprising distributed memory architecture to identify a scene change in a video file.  This distributed architecture can reduce the impact on the network and system resources to reduce congestion in bottlenecks while still allowing data to be accessible from a central location. 

	Hence, the present application fails to disclose refraining from identifying a scene change when the level of difference between two consecutive frames breaches a predefined similarity threshold.
	 Second, the present application specification also fails to disclose the said level of difference breaching a predefined similarity threshold outside of an identified gap. That is, the specification does not disclose the difference between the frames breaches a threshold but a gap in the conversation is not identified or is outside of an identified gap. In other words, the claims are reciting, there is no ‘an identified gap’ but the difference between two consecutive frames is breaching a threshold. Support for such feature is not found in the specification.
In regard to applicant’s arguments that, “Vashistha, Kobayashi and Kirby fail to teach or suggest identifying a scene change in the video file when the level of difference between the at least two consecutive frames of the video file breaches a predefined similarity threshold during an identified gap in conversation”, the Examiner respectfully disagrees. As stated before, 
Kobayashi discloses Information regarding SubPlayItem_IN_time and SubPlayItem_OUT-time is acquired and EP map corresponding to the test subtitle stream is generated. It should be noted that this information includes time information between the first SubPlayItem_Out-time and the next SubPlayItem_IN-time. In other words, the said gab is between, for instance, the first SubPlayItem_OUT-time and the following SubPlayItem_IN-time.
Applicant states, “the identified gap is used to identify the scene change concurrently with the characteristics of the consecutive frames.”
 In response, the Examiner respectfully disagrees. The claims merely recite the level of difference breached a predefined similarity during an identified gap. However, the claims still do not recite identifying a scene change using an identified gap in conversation. The claim simply recites a gap occurred when the level of difference breached a predefined points.
In addition, the specification recites “[i]n many embodiments, a scene change is identified when a level of difference between at least two consecutive frames of a video file is above a predefined threshold during a gap in conversation” (paragraph 0070 found above). Hence, according to this statement, during the gap in conversation, a scene change is identified. However the change is identified during this period because the level of difference between at least two consecutive frames of a video file is above a predefined threshold.
another embodiment scene change can be identified using the gap in conversation.  Besides, the specification fails to disclose using the gap and the level differences concurrently to identify scene change. Although it is noted that both the gap and the level of differences are used to identify scene change, the specification does not discloses using the two simultaneously (concurrently). 
In response to applicant's arguments against the references individually (that is, Applicant states ‘Kirby does not identify a gap in conversation to identify a scene change’), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The response to the Arguments presented repeatedly can be found in the previous Office Action.
In view of the above, the Examiner believes that the claimed invention does in fact read on the cited references for at least the reasons discussed above and as stated in the detail Office Action as follows. The prior art rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The independent claims recite the feature of “refrain from identifying a scene change in the video file when the level of difference between the at least two consecutive frames of the video file breaches the predefined similarity threshold outside of an identified gap in the conversation.” As stated above, the specification fails to provide support for such feature. See the reasons sets forth above. The claim feature is read and rejected in view of the present application specification. 
The dependent claims inherit the deficiency of independent claims and thereby are rejected under such.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vashistha et al. (US PG PUB 2013/0113999 hereinafter referred as Vashistha) in view of Kobayashi et al. (US PG PUB 2007/0172199 hereinafter referred as Kobayashi) and further in view of Kirby et al. (US PG PUB 2004/0093220 hereinafter referred as Kirby). 
Regarding claim 1, Vashistha discloses a system comprising: 
one or more processors (see figure 6 and paragraph 0101); and
one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform: receiving at least two consecutive frames of a video file (see paragraph 0004 successive frame images and figure 5);
determining a level of difference between the at least two consecutive frames of the video file (see paragraph 0063 the frame difference between two consecutive frames calculated; see also paragraphs 0064-0067);
identifying a scene change in the video file when:
(1)    the level of difference between the at least two consecutive frames of the video file breaches a predefined similarity threshold (see paragraph 0068, threshold factor is used to identify local maxima; see paragraphs 0069-0070 if the average frame difference of previous five frames is less than an appropriate threshold value, there is a scene change at the point of local maxima; see also the previous response).

In the same field of endeavor Kobayashi discloses receiving a subtitle file associated with the video file (see paragraph 0164 subtitles corresponding to data; see paragraph 0165 acquiring subtitle); and identifying a scene change in the video file when: the level of difference between the at least two consecutive frames of the video file breaches the predefined similarity threshold during an identified gap in conversation; and refrain from identifying a scene change in the video file when the level of difference between the at least two consecutive frames of the video file does not breach the predefined similarity threshold outside of the identified gap in the conversation (see paragraph 0475 the gap occurring due to playitem switching under a nonseamless connecting condition; see also paragraph 0496, paragraphs 0538-0540 decoding subtitle on the basis of the PTS calculated in processing by STC processor on the basis of information; see paragraph 0475 SubPlayItem IN and OUT time).
Therefore in light of the teaching in Kobayashi it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vashistha by adding subtitle and identifying the scene change during the gap in conversation as claimed in order to provide specific subtitle desired by the user; to preload part of all of the text subtitle stream; to execute high speed random accessing of text subtitle; to detect character object bearing 
Claim 1 further differs from the combination of Vashistha and Kobayashi in that the claim further requires analyzing the subtitle file to identify a gap in conversation in the video file.
In the same field of endeavor Kirby discloses analyzing the subtitle file to identify a gap in conversation in the video file (see abstract, subtitles are derived by receiving and analyzing a text file, and scores to each subtitle are assigned; see paragraph 0102 a score or penalty introduce; see paragraph 0103 a high penalty for continuing from a word in one scene to one in the next, that is, the word in one scene and the word in the next scene are analyzed and a word in one scene to the next word in the next scene results in high penalty; continuation penalty is proportion to gap size, i.e. high penalty has high gap; see paragraph 0157 gaps are pauses in dialogue; see figure 14 which shows gap length in proportion with penalty; see paragraph 0144 penalties are outlined in the pre-processed scoring section; see also figure 4).
Therefore in light of the teaching in Kirby it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by analyzing subtitle to identify gap using the text file in order to assign high score for continuation penalty and discontinue subtitles when a long gap in speech is identified. 
Regarding claim 6, Kobayashi discloses a media file is inserted into the video file when the scene change occurs (see paragraph 0209 and also 0208 and 0210). The motivation to combine has been discussed in claim 1 above.
Regarding claim 7, Kobayashi discloses the computing instructions are further configured to perform: identifying a minimum time between two media files; and when a second scene change occurs within the minimum time after the media file, not displaying a second media file when the second scene change occurs (see paragraphs 0183, 0309, 0320 and also 0213). The motivation to combine has been discussed in claim 1 above.
Regarding claim 8, Kobayashi discloses when the scene change occurs during an end credit sequence, the media file is not inserted into the video file at the scene change (see paragraphs 0460, 0521 and also 0180). The motivation to combine has been discussed in claim 1 above.
Regarding claim 9, Kobayashi discloses the step of determining the level of difference between the at least two consecutive frames of the video file is performed on a standard definition version of the video file; and the media file is inserted into a high definition version of the video file (see paragraph 0452 and figure 8). See also Vashistha’s paragraphs 0103 and also 0072-0073). The motivation to combine has been discussed in claim 1 above.
Regarding claim 10, Kobayashi discloses determining the level of difference between the at least two consecutive frames of the video file occurs only for frames of the video file that are associated with portions of the video file corresponding to the gap in the conversation in the video file (see paragraphs 0161 and 0496). The motivation to combine has been discussed in claim 1 above.
Regarding claim 11, the limitation of claim 11 can be found in claim 1. Therefore claim 11 is analyzed and rejected for the same reasons as discussed in claim 1 above.
Claims 16-20 are analyzed and rejected for the same reasons as discussed in claims 6-10 respectively above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.